                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALISON COLLINS,                                  Case No. 21-cv-02272-HSG
                                   8                    Plaintiff,                        ORDER GRANTING MOTION TO
                                                                                          DISMISS AND DENYING MOTION
                                   9             v.                                       FOR PRELIMINARY INJUNCTION
                                  10     SAN FRANCISCO UNIFIED SCHOOL                     Re: Dkt. No. 16, 23
                                         DISTRICT, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendants’ (San Francisco Unified School District

                                  14   (“SFUSD”) and individually named SFUSD board commissioners Lam, Moliga, Alexander,

                                  15   Boggess, and Sanchez) motion to dismiss Plaintiff Collins’s Complaint, for which briefing is

                                  16   complete. Dkt. Nos. 16 (“Mot.”), 33 (“Opp.”), and 39 (“Reply”). Also pending is Plaintiff’s

                                  17   motion for a preliminary injunction. Dkt. No. 23. The Court finds this matter appropriate for

                                  18   disposition without oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For

                                  19   the following reasons, the Court GRANTS Defendants’ motion to dismiss and DENIES

                                  20   Plaintiff’s motion for preliminary injunction.

                                  21     I.   BACKGROUND
                                  22          Plaintiff Allison Collins is an elected Commissioner on the San Francisco School Board.

                                  23   Dkt. No. 1 (“Compl.”) ¶ 1. On March 25, 2021, she was removed from her titular role as Vice-

                                  24   President and from membership on all committees by a School Board resolution. Id. The

                                  25   resolution was passed by the individually named Defendants in a 5-2 vote. Id. The resolution

                                  26   called for her resignation, referencing “inflammatory statements” made by Plaintiff regarding the

                                  27   Asian American community in a series of tweets from 2016 as the primary impetus for her

                                  28   removal. Id. ¶ 11. Because Plaintiff refused to resign, the resolution instead moved to remove her
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 2 of 15




                                   1   from her leadership position and committee assignments. Id.

                                   2          Plaintiff brings a number of claims against SFUSD and the individually named board

                                   3   members, including three claims under 42 U.S.C. section 1983 for violation of her First

                                   4   Amendment right to free speech, Compl. ¶ 65, and violation of her Fourteenth Amendment rights

                                   5   based on deprivation of liberty, Id. ¶ 89, and deprivation of property, Id. ¶ 102. She also brings

                                   6   several state law claims including Intentional Infliction of Emotional Distress, Id. ¶ 109,

                                   7   Negligence, Id. ¶ 112, Violation of Property Interests, Id. ¶ 114, and Retaliation, Id. ¶ 119.

                                   8    II.   LEGAL STANDARD
                                   9          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  10   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to

                                  11   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                  12   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the
Northern District of California
 United States District Court




                                  13   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  14   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  15   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                  16   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  17   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  18   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  19          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  20   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  21   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  22   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  23   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  24   2008). If dismissal is appropriate under Rule 12(b)(6), a court “should grant leave to amend even

                                  25   if no request to amend the pleading was made, unless it determines that the pleading could not

                                  26   possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

                                  27   2000) (quotation marks and citation omitted).

                                  28
                                                                                          2
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 3 of 15




                                   1   III.   DISCUSSION
                                   2          As a threshold matter, Defendants contend that Plaintiff’s federal claims are barred as a
                                   3   matter of law. They argue that claims against SFUSD are barred under the Eleventh Amendment
                                   4   and claims against the individual board member defendants are barred under the Eleventh
                                   5   Amendment or, alternatively, by the doctrine of qualified immunity. Mot. at 4-5.
                                   6          A.    Claims Against SFUSD
                                   7          Defendants argue that SFUSD is immune from suit because school districts in California
                                   8   are considered state agencies entitled to Eleventh Amendment immunity. Mot. at 5. The Eleventh
                                   9   Amendment provides:
                                  10                  “The Judicial power of the United States shall not be construed to
                                                      extend to any suit in law or equity, commended or prosecuted against
                                  11                  one of the United States by Citizens of another State, or by Citizens
                                                      or Subjects of any foreign State.”
                                  12
Northern District of California
 United States District Court




                                  13   U.S. Const. amend. XI. “Although the amendment does not by its terms prohibit an action against
                                  14   a state by one of the state’s own citizens, the Supreme Court has recognized such a prohibition.”
                                  15   BV Eng’g v. Univ. of Cal., LA, 858 F.2d 1394, 1395 (9th Cir. 1988). The Court must answer two
                                  16   questions to determine if there is appropriate subject matter jurisdiction: “(1) whether [Plaintiff’s]
                                  17   claims are ‘against the government’ . . . and if so, (2) whether the government has waived its
                                  18   sovereign immunity over those claims.” E.V. v. Robinson, 906 F.3d 1082, 1090 (9th Cir. 2018).
                                  19          Turning to the first question, the Ninth Circuit has long held that school districts in
                                  20   California are considered state agencies entitled to Eleventh Amendment immunity. See Sato v.
                                  21   Orange Cnty. Dep’t of Educ., 861 F.3d 923, 926 (9th Cir. 2017) (“School districts . . . in
                                  22   California remain arms of the state and cannot face suit.”); Stoner v. Santa Clara Cnty. Office of
                                  23   Educ., 502 F.3d 1116, 1123 (9th Cir. 2007) (holding that the Santa Clara County Office of
                                  24   Education and the East Side Union High School District are “arms of the state” entitled to
                                  25   Eleventh Amendment immunity). Further, the district courts in this district have previously held
                                  26   that SFUSD is a state actor entitled to qualified immunity. See Scott v. San Francisco Unified
                                  27   Sch. Dist., No. C-13-04321(EDL), 2013 WL 6185598, at *5 (N.D. Cal Nov. 26, 2013); T.M. v.
                                  28   San Francisco Unified Sch. Dist., No. C 09-01463 CW, 2009 WL 2779341, at *4 (N.D. Cal. Sept.
                                                                                          3
                                          Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 4 of 15




                                   1   1, 2009); Carmen v. San Francisco Unified Sch. Dist., 982 F. Supp. 1396, 1402 (N.D. Cal. 1997).

                                   2          Plaintiff does not appear to contest Defendants’ argument that SFUSD is immune from suit

                                   3   under the Eleventh Amendment. See Opp. at 4. In fact, she does not refer to SFUSD in her

                                   4   opposition to the Eleventh Amendment claims at all. Id. Ninth Circuit authority clearly supports

                                   5   the finding that SFUSD, as a California school district, is entitled to Eleventh Amendment

                                   6   immunity. Given this clear precedent and Plaintiff’s lack of opposing arguments, the Court also

                                   7   finds that the inadequacy of Plaintiff’s claims against SFUSD cannot be cured by allegations of

                                   8   other facts. See Lopez, 203 F.3d at 1130.

                                   9          Accordingly, the motion to dismiss all claims against SFUSD is GRANTED WITHOUT

                                  10   LEAVE TO AMEND. SFUSD is also DISMISSED as a defendant to this suit.

                                  11          B.    Claims Against Individual Board Members
                                  12          Defendants further contend that Plaintiff’s claims against the individual School Board
Northern District of California
 United States District Court




                                  13   Commissioners are barred as a matter of law under either the Eleventh Amendment or the doctrine

                                  14   of qualified immunity. Mot. at 5. It is not entirely clear from the Complaint and Plaintiff’s

                                  15   opposition whether Plaintiff is suing the board members in their individual capacity or their

                                  16   official capacity. See Opp. at 4 (Plaintiff explains the theories of liability for defendants acting in

                                  17   either their official or individual capacity). If the suit is against the board members in their official

                                  18   capacity, Defendants argue that the Eleventh Amendment bars all claims. Id. If the suit is against

                                  19   the board members in their individual capacity, Defendants argue that the doctrine of qualified

                                  20   immunity bars all claims. Id. Given the ambiguity in Plaintiff’s complaint and the necessity of

                                  21   construing the complaint in the light most favorable to Plaintiff, the Court will consider the claims

                                  22   as alleged against the individual Defendants in both capacities. See Carmen v. San Francisco

                                  23   Unified Sch. Dist., 982 F. Supp. 1396, 1407 (N.D. Cal. 1997), aff’d, 237 F.3d 1026 (9th Cir. 2001)

                                  24   (noting that “[i]t is unclear from the complaint whether Plaintiff is suing the individual defendants

                                  25   in their official or personal capacities” but finding that the court “must assume that the plaintiff

                                  26   has alleged violations of her civil rights by the individual defendants in both capacities.”).

                                  27               i.   Official Capacity
                                  28          Defendants argue that Plaintiff’s claims against the board members should be construed as
                                                                                          4
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 5 of 15




                                   1   brought against them in their official capacity because the claims “stem from official action of the

                                   2   legislative body.” Mot. at 5. Plaintiff contends that the Eleventh Amendment does not bar actions

                                   3   for injunctive relief against Defendants in their official capacity because the Ex parte Young

                                   4   doctrine permits actions for prospective declaratory or injunctive relief when state officers violate

                                   5   federal law. Opp. at 4.

                                   6          “Although sovereign immunity bars money damages and other retrospective relief against

                                   7   a state or instrumentality of a state, it does not bar claims seeking prospective injunctive relief

                                   8   against state officials to remedy a state’s ongoing violation of federal law.” Ariz. Students’ Ass’n

                                   9   v. Ariz. Bd. of Regents, 824 F.3d 858, 865 (9th Cir. 2016). This exception to the sovereign

                                  10   immunity bar is the Ex parte Young doctrine. Id.; see Ex Parte Young, 209 U.S. 123, 160 (1908)

                                  11   (holding that an injunction against the Attorney General of Minnesota was not prohibited by

                                  12   Eleventh Amendment immunity where he was alleged to have violated the Fourteenth
Northern District of California
 United States District Court




                                  13   Amendment). To determine whether the Ex parte Young doctrine is applicable, “a court need only

                                  14   conduct a ‘straightforward inquiry into whether [the] complaint alleges an ongoing violation of

                                  15   federal law and seeks relief properly characterized as prospective.’” Verizon Maryland, Inc. v.

                                  16   Public Service Com’n of Maryland, 535 U.S. 635, 645 (2002). In Arizona Students’ Association v.

                                  17   Arizona Board of Regents, the Ninth Circuit concluded that the Young exception was applicable

                                  18   where the plaintiff had properly alleged an ongoing First Amendment retaliation claim and

                                  19   requested both prospective injunctive relief and declaratory relief. Ariz. Students’ Ass’n, 824 F.3d

                                  20   at 865. Neither the claim for declaratory relief nor the claim for prospective injunctive relief was

                                  21   barred as against the individual members of the school board. Id; see also Koala v. Khosla, 931

                                  22   F.3d 887, 893-895 (9th Cir. 2019) (finding the relief sought by Plaintiff was consistent with Ex

                                  23   parte Young and thus not barred by the Eleventh Amendment where the plaintiff alleged “an

                                  24   ongoing violation of its First Amendment rights,” and the judgment would cause no increase or

                                  25   decrease to the overall financial burden of the state).

                                  26          While Plaintiff certainly seeks prospective relief in the form of a preliminary injunction to

                                  27   reinstate her as Vice President, see Compl. ¶ 85; Dkt. No. 23, the Court is unable to find in her

                                  28   complaint an adequate allegation of an “ongoing violation of federal law,” much less an alleged
                                                                                          5
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 6 of 15




                                   1   “practice, policy, or procedure” of Defendants that “animates the constitution violation at issue.”

                                   2   See Ariz. Students’ Ass’n, 824 F.3d at 865 (“To bring such a claim [under the Ex parte Young

                                   3   doctrine], the plaintiff must identify a practice, policy, or procedure that animates the

                                   4   constitutional violation at issue.”); Hafer v. Melo, 502 U.S. 21, 25 (1991) (“Because the real party

                                   5   in interest in an official-capacity suit is the governmental entity and not the named official, ‘the

                                   6   entity’s policy or custom must have played a part in the violation of federal law.’” (quotation

                                   7   marks omitted)).

                                   8          Plaintiff argues that the individual Defendants “personally participated in the deprivation

                                   9   of [her] rights” under section 1983 and cites to allegations of the specific actions she says

                                  10   Defendants committed against her. Opp. at 4 (citing Compl. ¶¶ 4, 7, 13, 47, 51, 54 57). But she

                                  11   does not identify an ongoing violation of federal law, as opposed to alleging a past violation of

                                  12   federal law caused by discrete past actions. Nor does she identify “a practice, policy, or procedure
Northern District of California
 United States District Court




                                  13   that animates the constitutional violation at issue.” Ariz. Students’ Ass’n, 824 F.3d at 865. The

                                  14   closest that Plaintiff comes to alleging an ongoing violation of federal law is her allegation that

                                  15   Defendants’ “‘Resolution’ was, and still is, ‘abridging the freedom of speech’” of Plaintiff.

                                  16   Compl. ¶ 12. But nowhere in her complaint does Plaintiff allege facts supporting this legal

                                  17   conclusion. And Plaintiff does not explain in her opposition how the resolution that removed her

                                  18   from her position as Vice President constitutes an ongoing violation of federal law. While the

                                  19   Court is required to construe Plaintiff’s allegations in the light most favorable to her, the Court

                                  20   cannot find that this unsupported legal conclusion is adequate to plead an ongoing violation of

                                  21   federal law. Accordingly, the Court GRANTS WITH LEAVE TO AMEND the motion to

                                  22   dismiss Plaintiff’s claims as to the individual Defendants in their official capacity.

                                  23              ii.     Individual Capacity
                                  24          Defendants further contend that even if Plaintiff’s claims are construed as claims against

                                  25   Defendants in their individual capacity, the claims are barred under qualified immunity. Mot. at 6.

                                  26   Plaintiff’s allegations are not explicit as to how Defendants acted in their individual capacity,

                                  27   aside from identifying that “each Defendant personally participated” in the alleged deprivation of

                                  28   her rights. See Opp. at 4; Compl. ¶ 78.
                                                                                          6
                                          Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 7 of 15




                                   1           “In § 1983 actions, the doctrine of qualified immunity protects city officials from personal

                                   2   liability in their individual capacities for their official conduct so long as that conduct is

                                   3   objectively reasonable and does not violate clearly established federal rights.” Cmty. House, Inc.

                                   4   v. City of Boise, Idaho, 623 F.3d 945, 964 (9th Cir. 2010). A qualified immunity analysis has two

                                   5   prongs: “(1) whether, ‘[t]aken in the light most favorable to the party asserting the injury, . . . the

                                   6   facts alleged show the [official’s] conduct violated a constitutional right;’ and (2) whether that

                                   7   right was clearly established.” Id. at 967. If either question is answered in the negative, the

                                   8   defendant is immune from liability. Pearson v. Callahan, 555 U.S. 223, 236 (2009). The first

                                   9   prong is a factual inquiry, while the second is “solely a question of law for the judge.” Dunn v.

                                  10   Castro, 621 F.3d 1196, 1198-99 (9th Cir. 2010).

                                  11           “A government official ‘violates clearly established law when, at the time of the

                                  12   challenged conduct, the contours of a right are sufficiently clear that every reasonable official
Northern District of California
 United States District Court




                                  13   would have understood that what he is doing violated that right.’” Shooter v. State of Ariz., No

                                  14   19-16248, 2021 WL 3085779, at *13 (9th Cir. 2021) (citing Ashcroft v. al-Kidd, 563 U.S. 731,

                                  15   735 (2011)). “To determine whether a constitutional right has been ‘clearly established’ for

                                  16   qualified immunity purposes, we must ‘survey the legal landscape and examine those cases that

                                  17   are most like the instant case.’” Krainski v. Nev. Ex rel. Bd. of Regents of Nev. Sys. Of Higher

                                  18   Educ., 616 F.3d 963, 970 (9th Cir. 2010). “The plaintiff bears the burden of proof that the right

                                  19   allegedly violated was clearly established at the time of the alleged misconduct.” Shooter, 2021

                                  20   WL 3085779, at *5 (citing Romero v. Kitsap County, 931 F.2d 624, 627 (9th Cir. 1991)). Courts

                                  21   “have discretion to address the ‘clearly established’ prong of the qualified immunity test first; if

                                  22   [the court] conclude[s] that the relevant law was not clearly established, [the court] need not

                                  23   address the other prong concerning the underlying merits of the constitutional claim.” Id. at *5

                                  24   (quotation marks omitted).

                                  25           In the context of a motion to dismiss, the Ninth Circuit has articulated a stringent standard

                                  26   for a finding of qualified immunity. “[W]hen a district court dismisses a complaint for failure to

                                  27   state a claim based on a qualified immunity defense, we consider whether the complaint alleges

                                  28   sufficient facts, taken as true, to support the claim that the officials’ conduct violated clearly
                                                                                           7
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 8 of 15




                                   1   established constitutional rights of which a reasonable officer would be aware ‘in light of the

                                   2   specific context of the case.’” Keates v. Koile, 883 F.3d 1228, 1234-35 (9th Cir. 2018) (quoting

                                   3   Mullenix v. Luna, 577 U.S. 7, 12 (2015)). However, to survive a motion to dismiss, a complaint

                                   4   need only “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. At the

                                   5   motion to dismiss stage, therefore, a complaint will survive an asserted qualified immunity

                                   6   defense if it “contains even one allegation of a harmful act that would constitute a violation of a

                                   7   clearly established constitutional right.” Keates, 883 F.3d at 1235 (quotation omitted).

                                   8          Therefore, the relevant inquiry here is whether, as a matter of law, Plaintiff’s complaint

                                   9   contains “even one allegation of a harmful act” by Defendants “that would constitute a violation of

                                  10   a clearly established constitutional right.” Id. For the reasons discussed below, the Court

                                  11   concludes that Plaintiff has failed to allege any actions by Defendants that would violate a clearly

                                  12   established constitutional right.
Northern District of California
 United States District Court




                                  13                    a. First Amendment Claims
                                  14          Plaintiff alleges deprivation of her First Amendment rights because Defendants allegedly

                                  15   retaliated against her for speaking out regarding matters of public concern. Compl. ¶ 66. The

                                  16   alleged retaliation consists of Defendants’ removal of Plaintiff from her role as Vice President and

                                  17   from her committee assignments because of statements she made as a private citizen. Id.

                                  18   Defendants do not appear to dispute that Plaintiff was speaking in her capacity as a private citizen

                                  19   when she posted the tweets and made the additional comments underlying the First Amendment

                                  20   claim. See Compl. at ¶ 2; see generally Mot. at 6-9. Instead, Defendants contend that Plaintiff’s

                                  21   claims are barred as a matter of law because the action taken against her, removal from her Vice

                                  22   President role and committee assignments, is a customary action taken in the political arena and

                                  23   cannot state a claim for First Amendment retaliation, much less allege a violation of a clearly

                                  24   established right for purposes of qualified immunity. Mot. at 7.

                                  25          Defendants cite to Blair v. Bethel School Dist., 608 F.3d 540 (9th Cir. 2010), a Ninth

                                  26   Circuit case which seems directly on point. Mot. at 1, 7-9. Blair involved a factually similar

                                  27   situation where the plaintiff brought a retaliation claim against fellow school board members for

                                  28   removing him from his vice president role. Blair, 608 F.3d at 544. The plaintiff alleged that his
                                                                                         8
                                           Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 9 of 15




                                   1   removal was in retaliation for speaking against contract renewal of the district’s superintendent.

                                   2   Id. at 542. The court held that although it was uncontested that plaintiff’s statements and votes

                                   3   were protected by the First Amendment, the case was not a typical First Amendment retaliation

                                   4   case because the “adverse action” taken against the plaintiff was “by his peers in the political

                                   5   arena.” Id. at 543. The Blair court relied on three factors distinguishing the case from a typical

                                   6   First Amendment retaliation case: (1) the adverse action taken against the plaintiff was “a rather

                                   7   minor indignity, and de minimis deprivation of benefits and privileges;” (2) “more is fair in

                                   8   electoral politics than in other contexts;” and (3) the board members were also entitled to “a

                                   9   protected interest in speaking out and voting their conscience on the important issues they

                                  10   confront.” Id. at 545. The court concluded that these factors taken together showed that the

                                  11   school board’s action to remove plaintiff as vice president “did not amount to retaliation in

                                  12   violation of the First Amendment.” Id.
Northern District of California
 United States District Court




                                  13          Plaintiff attempts to distinguish Blair by arguing that the elected official’s speech at issue

                                  14   in that case occurred while the official was in office, and Plaintiff’s speech occurred prior to her

                                  15   election. Opp. at 9-10. However, the Ninth Circuit in Blair did not draw such a distinction, and

                                  16   the rationale articulated in Blair—that while plaintiff “certainly had a First Amendment right to

                                  17   criticize [the superintendent] and vote against his retention . . . , his fellow Board members had the

                                  18   corresponding right to replace him with someone who, in their view, represented the majority

                                  19   view of the Board”—applies with equal force here. Blair, 608 F.3d at 545-546. Even if there

                                  20   were a reasonable dispute about whether Blair is squarely on point, Plaintiff certainly has not

                                  21   shown that hers was a right so clearly established that “every reasonable official would have

                                  22   understood that what he is doing violated [Plaintiff’s] right[s].” Shooter, 2021 WL 3085779, at

                                  23   *13. On the contrary, given the many similarities between Plaintiff’s claims and the plaintiff’s

                                  24   claims in Blair, Defendants could reasonably have concluded that their actions were supported by

                                  25   Ninth Circuit precedent. See Blair, 608 F.3d at 546 (“Disagreement is endemic to politics, and

                                  26   naturally plays out in how votes are cast.”).1 Accordingly, the Court concludes that Plaintiff has

                                  27

                                  28
                                       1
                                        The Ninth Circuit specifically noted that its holding applied “even if the Board’s intent was to
                                       play political hardball in response to Blair's advocacy,” reasoning that “his authority as a member
                                                                                          9
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 10 of 15




                                   1   not alleged an action by Defendants that would constitute a violation of a clearly established First

                                   2   Amendment right.

                                   3                    b. Due Process Claims
                                   4          Plaintiff also contends that Defendants violated her Fourteenth Amendment rights,

                                   5   depriving her of both liberty and property interests without due process. Compl. at ¶¶ 89, 102.

                                   6          The Fourteenth Amendment, in relevant part, provides that:

                                   7                  “No State shall make or enforce any law which shall abridge the
                                                      privileges or immunities of citizens of the United States; nor shall any
                                   8                  State deprive any person of life, liberty, or property, without due
                                                      process of law; nor deny to any person within its jurisdiction the equal
                                   9                  protection of the laws.”
                                  10   U.S. Const. amend. XIV. “The requirements of procedural due process apply only to the

                                  11   deprivation of interests encompassed by the Fourteenth Amendment’s protection of liberty and

                                  12   property.” Bd. of Regents of State Coll. v. Roth, 408 U.S. 564, 569 (1972).
Northern District of California
 United States District Court




                                  13                        1. Deprivation of Liberty Without Due Process
                                  14          Plaintiff alleges that the protected liberty interest at issue here is her reputation. Compl. at

                                  15   ¶ 90. Where a plaintiff alleges reputational harm resulting from government action, courts

                                  16   recognize this as the “stigma-plus” theory. Shooter, 2021 WL 3085779, at *5. The Ninth Circuit

                                  17   has recently explained that this theory may be implicated when “a person’s good name, reputation,

                                  18   honor or integrity is at stake because of what the government is doing to him.” Endy v. County of

                                  19   Los Angeles, 975 F.3d 757, 764 (9th Cir. 2020). But “procedural due process protections apply to

                                  20   reputational harm only when a plaintiff suffers stigma from governmental action plus alteration or

                                  21

                                  22   of the Board was unaffected; despite his removal as Board vice president, he retained the full
                                       range of rights and prerogatives that came with having been publicly elected.” See Blair, 608 F.3d
                                  23   at 544. In her complaint and opposition, Plaintiff frequently conflates her rights and duties as a
                                       board commissioner with the privileges associated with her previously held role as Vice President
                                  24   and her committee assignments. See Opp. at 13. But Defendants’ resolution did not remove her
                                       from her position as an elected commissioner, only from her titular role and committee
                                  25   assignments. See Compl. ¶ 11. Accordingly, the Court finds that the situation is again analogous
                                       to Blair, and that Plaintiff has not plausibly alleged that the action taken against her is tantamount
                                  26   to being “precluded . . . [from] effectively serv[ing] her constituency.” Opp. at 13. Similarly,
                                       Plaintiff’s reliance on the Supreme Court’s decision in Bond v. Floyd, 385 U.S. 116, is misplaced.
                                  27   Opp. at 7-9. The plaintiff is Bond was prevented from serving in the office to which he had been
                                       elected. 385 U.S. at 136-137. Plaintiff in this case remains in her elected position and has been
                                  28   removed only from an internal leadership position and committee assignments. See Compl. ¶¶ 9,
                                       11.
                                                                                           10
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 11 of 15




                                   1   extinguishment of ‘a right or status previously recognized by state law.’” Humphries v. County of

                                   2   Los Angeles, 552 F.3d 1170, 1185 (9th Cir. 2009) (emphasis added). This is the “plus” in

                                   3   “stigma-plus.” See also Blantz v. Cal. Dept. of Corr. and Rehab., 727 F.3d 917, 921 (9th Cir.

                                   4   2013) (“Stigmatizing statements that merely cause ‘reduced economic returns and diminished

                                   5   prestige, but not permanent exclusion from, or protracted interruption of gainful employment

                                   6   within the trade or profession’ do not constitute a deprivation of liberty.”) (citation omitted).

                                   7          Here, Plaintiff argues the “plus” at issue is Defendants’ failure to provide her with a

                                   8   “name-clearing hearing.” Opp. at 18-19; Compl. at ¶ 93. She cites to Cox v. Roskelley, 359 F.3d

                                   9   1105, 1110 (9th Cir. 2004), where the Ninth Circuit explained the Supreme Court’s ruling that “a

                                  10   terminated employee has a constitutionally based liberty interest in clearing his name when

                                  11   stigmatizing information regarding the reasons for the termination is publicly disclosed.’” (internal

                                  12   citation omitted). However, Plaintiff is differently situated from the plaintiff in Cox. First, the
Northern District of California
 United States District Court




                                  13   plaintiff in Cox was an employee, not an elected official. Id. at 1108-1109. Second, the plaintiff

                                  14   in Cox was actually terminated from his employment, not removed from an internal leadership

                                  15   position on an elected commission while continuing to serve on that commission. Id.

                                  16          Based on Cox and similar decisions, the Court cannot conclude that “every reasonable

                                  17   official would have understood” that removing Plaintiff from her internal leadership role “violates

                                  18   clearly established law.” See Shooter, 2021 WL 3085779, at *13. On the contrary, based on the

                                  19   relevant case law, Defendants could have reasonably concluded that Plaintiff would be unable to

                                  20   adequately allege the “plus” of the stigma-plus theory given that she was not terminated from her

                                  21   job or excluded from practicing her profession. See, e.g., Schwake v. Arizona Board of Regents,

                                  22   821 Fed. Appx. 768, 771 (9th Cir. 2020) (finding Plaintiff failed to identify a protected liberty

                                  23   interest where there was no stigmatizing effect that “effectively exclude[d] [him] completely from

                                  24   [his] chosen profession”); Krainski v. Nev. ex. rel. Bd. of Regents of Nev. Sys. Of Higher Educ.,

                                  25   616 F.3d 963, 971 (9th Cir. 2010) (affirming dismissal of § 1983 action where the plaintiff’s

                                  26   allegation of reputational injury and loss of future income were insufficient to satisfy the stigma-

                                  27   plus theory); Westfall v. City of Crescent City, 2011 WL 2110306, at *8 (N.D. Cal. 2011) (finding

                                  28   Plaintiff’s allegations of emotional distress insufficient to allege the “plus” for the stigma-plus
                                                                                         11
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 12 of 15




                                   1   test). Accordingly, the Court finds that Plaintiff has not alleged an act by Defendants that would

                                   2   constitute a violation of a clearly established constitutional right based on deprivation of liberty

                                   3   without due process.

                                   4                          2. Deprivation of Property Without Due Process
                                   5          Plaintiff’s claim for deprivation of property without due process claim relies on the

                                   6   California Supreme Court decision in Skelly v. State Personnel Board, 15 Cal.3d 194 (1975).

                                   7   Compl. ¶ 103. She alleges that the California Supreme Court in Skelly held that “a civil service or

                                   8   public sector employee has a property right to his job” and cannot be deprived of it without due

                                   9   process. Id. Plaintiff supports this argument by citing to two employment termination cases that

                                  10   are neither recent nor controlling. See Collins v. Morris, 438 S.E.2d 896 (Ga. 1994) (concerning

                                  11   an elected official removed from an elected role by a recall election); Wilson v. Robinson, 668

                                  12   F.2d 380 (8th Cir. 1981) (concerning deputy employees of the sheriff’s department terminated
Northern District of California
 United States District Court




                                  13   prior to reappointment).

                                  14          While it is the case that “government employees can have a protected property interest in

                                  15   their continued employment if they have a legitimate claim to tenure or if the terms of their

                                  16   employment make it clear that the employee can be fired only for cause,” see Blantz v. Cal. Dept.

                                  17   of Corr. and Rehab., 727 F.3d 917, 921 (9th Cir. 2013), Plaintiff’s situation is not analogous to

                                  18   that of a government employee who was fired despite tenure or lack of cause. Both Skelly and

                                  19   relevant Ninth Circuit precedent concern termination from employment. See id.; Skelly, 15 Cal.3d

                                  20   at 194. As discussed above, Plaintiff has not been terminated from any employment.

                                  21          Defendants also argue that under California Government Code section 3540.1(j), Plaintiff

                                  22   should not be considered a public employee. Mot. at 11. The code provides, in relevant part:

                                  23                  (j) ‘Public school employee’ or ‘employee’ means a person employed
                                                      by a public school employer except persons elected by popular vote
                                  24                  ...
                                  25   Cal. Gov’t Code § 3540.1(j) (emphasis added). The Court agrees that because Plaintiff was

                                  26   elected to her role as school board commissioner, she presumably falls within the exception

                                  27   described and should not be considered a “public school employee.” See Compl. at ¶ 39.

                                  28          Plaintiff does not present a compelling argument for extending the Fourteenth Amendment
                                                                                         12
                                           Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 13 of 15




                                   1   precedent protecting government employees from termination to her removal from an internal

                                   2   leadership position on an elected school board. See Opp. at 19-20. Even if she had, that would

                                   3   not be enough to allege an act by Defendants that would constitute a violation of a clearly

                                   4   established due process right.

                                   5           Thus, the Court finds that the constitutional claims against Defendants in their individual

                                   6   capacity are barred by qualified immunity. Accordingly, the motion to dismiss as to the individual

                                   7   Defendants is GRANTED WITH LEAVE TO AMEND.

                                   8          C.    State Law Claims
                                   9           A district court may decline to exercise supplemental jurisdiction if it has dismissed all

                                  10   claims over which it has original jurisdiction. Sanford v. MemberWorks, Inc., 625 F.3d 550, 561

                                  11   (9th Cir. 2010) (citing 28 U.S.C. § 1367(c)(3)). “[I]n the usual case in which all federal-law

                                  12   claims are eliminated before trial, the balance of factors to be considered under the pendent
Northern District of California
 United States District Court




                                  13   jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point toward

                                  14   declining to exercise jurisdiction over the remaining state-law claims.” Id. (citation and internal

                                  15   quotations omitted).

                                  16           Having dismissed all the federal claims, the Court, in its discretion, declines to assert

                                  17   supplemental jurisdiction over the remaining state law claims unless and until Plaintiff can state a

                                  18   valid federal claim. Accordingly, Plaintiff’s state law claims are DISMISSED without prejudice.

                                  19   Plaintiff may reassert these claims (but no new state law claims) in any amended complaint.2

                                  20          D.    Motion for Order to Show Cause
                                  21           Also pending before the Court is Plaintiff’s application for Temporary Restraining Order

                                  22   (“TRO”) and preliminary injunctive relief. Dkt. No. 23. The requested TRO and injunction

                                  23   would allegedly restore the status quo, returning Plaintiff to the vice president role and committee

                                  24   positions she held before the Resolution was passed. Dkt. No. 23 at 1.

                                  25

                                  26   2
                                        Because the Court dismisses Plaintiff’s state law claims without prejudice, the Court will also
                                  27   DEFER ruling on Defendants’ anti-SLAPP motion, Dkt. No. 17, until Plaintiff files an amended
                                       complaint that adequately states a federal claim. Defendants will have an opportunity to renew or
                                  28   amend their anti-SLAPP motion, if necessary, following the filing of Plaintiff’s amended
                                       complaint.
                                                                                        13
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 14 of 15




                                   1          Under Federal Rule of Civil Procedure 65, a temporary restraining order may enjoin

                                   2   conduct pending a hearing on a preliminary injunction. See Fed. R. Civ. P. 65(b). The standard

                                   3   for issuing a temporary restraining order and issuing a preliminary injunction are substantially

                                   4   identical. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.

                                   5   2001). A plaintiff seeking preliminary relief must establish that: (1) it is likely to succeed on the

                                   6   merits; (2) it is likely to suffer irreparable harm in the absence of preliminary relief; (3) the

                                   7   balance of equities tips in its favor; and (4) an injunction is in the public interest. Winter v. Nat.

                                   8   Res. Def. Council, 555 U.S. 7, 20 (2008). Preliminary relief is “an extraordinary remedy that may

                                   9   only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Id. at 22. A

                                  10   court must find that “a certain threshold showing” is made on each of the four required

                                  11   elements. Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011). Under the Ninth Circuit’s

                                  12   sliding scale approach, a preliminary injunction may issue if there are “serious questions going to
Northern District of California
 United States District Court




                                  13   the merits” if “a hardship balance [also] tips sharply towards the [movant],” and “so long as the

                                  14   [movant] also shows that there is a likelihood of irreparable injury and that the injunction is in the

                                  15   public interest.” All. For the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

                                  16          Where a plaintiff seeks mandatory injunctive relief instead of prohibitory injunctive relief

                                  17   to maintain the status quo, a plaintiff’s burden is “doubly demanding.” Garcia v. Google, Inc.,

                                  18   786 F.3d 733, 740 (9th Cir. 2015). Such a plaintiff “must establish that the law and facts clearly

                                  19   favor her position, not simply that she is likely to succeed.” Id. And the Ninth Circuit often

                                  20   cautions that a mandatory injunction “goes well beyond simply maintaining the status quo

                                  21   pendente lite [and] is particularly disfavored.” Id. District courts therefore should deny such

                                  22   requests “unless the facts and law clearly favor the moving party.” Stanley, 13 F.3d at 1320

                                  23   (quotation omitted). Put differently, mandatory injunctive relief should not issue in “doubtful

                                  24   cases.” Garcia, 786 F.3d at 740.

                                  25               i.   Likelihood of Success on the Merits
                                  26          Under the “sliding scale” approach for a preliminary injunction, “a stronger showing of

                                  27   one element may offset a weaker showing of another.” See Pimentel v. Dreyfus, 670 F.3d 1096,

                                  28   1105 (9th Cir. 2012). “[A]t an irreducible minimum, though, the moving party must demonstrate
                                                                                          14
                                         Case 4:21-cv-02272-HSG Document 45 Filed 08/16/21 Page 15 of 15




                                   1   a fair chance of success on the merits, or questions serious enough to require litigation.” Id.

                                   2   (quotation omitted). And because the Court finds that Plaintiff is seeking a mandatory injunction,

                                   3   she must establish that the law and facts clearly favor her position. See Garcia, 786 F.3d at 740.

                                   4   The Court finds that Plaintiff has not met this very high standard.

                                   5           Plaintiff’s argument that she is likely to succeed on the merits is a recitation of the

                                   6   rationale supporting her First Amendment retaliation claim. See Dkt. No. 23 at 21-25. As detailed

                                   7   above, this claim, as currently pled, is barred by the Eleventh Amendment and the doctrine of

                                   8   qualified immunity. The Court also notes the binding Ninth Circuit precedent in Blair that makes

                                   9   it unlikely she will prevail on her First Amendment claim. See Blair, 608 F.3d at 545. Because

                                  10   Plaintiff has failed to establish that the law and facts clearly favor her position, Plaintiff fails to

                                  11   establish likelihood of success on the merits. See Garcia, 786 F.3d at 740.

                                  12           Thus, at this stage, the Court finds that Plaintiff has not met her extraordinarily high
Northern District of California
 United States District Court




                                  13   burden to warrant a mandatory preliminary injunction. Because the Court finds that Plaintiff has

                                  14   not met her burden, the Court need not consider the remaining Winter factors. Accordingly,

                                  15   Plaintiff’s application for TRO and request for preliminary injunction are DENIED.

                                  16   IV.     CONCLUSION
                                  17           The Court GRANTS the motion to dismiss. Plaintiff’s claims against Defendant SFUSD
                                  18   are DISMISSED WITHOUT LEAVE TO AMEND and SFUSD is DISMISSED as a defendant
                                  19   in this case. Plaintiff’s claims against individual DEFENDANTS are DISMISSED WITH
                                  20   LEAVE TO AMEND. Plaintiff may not add any new causes of action or defendants to an
                                  21   amended complaint, and any amended complaint must be filed within 21 days from the date of this
                                  22   Order. The Court also DENIES Plaintiff’s motion for preliminary injunction.
                                  23           IT IS SO ORDERED.
                                  24   Dated: August 16, 2021
                                  25                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  26                                                      United States District Judge
                                  27

                                  28
                                                                                           15
